 Case 1:18-cv-03066-SJB Document 37 Filed 10/31/19 Page 1 of 2 PageID #: 286




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------
Shimshon Wexler                                         Case 1:18-cv-03066-SJB
                       Plaintiff

       v.

Dorsey & Whitney, LLP; and
Artin Betpera
                       Defendants
---------------------------------------------------
                              NOTICE OF APPEAL



Notice is given that Shimshon Wexler appeals to the United States Court of

Appeals for the Second Circuit from the order of the United States District Court

for the Eastern District of New York entered on October 25, 2019 [Doc. 36] of

Magistrate Judge Sanket J. Bulsara which dismissed the action with prejudice and

directed the Clerk of Court to close the case; and from any other previous orders

relating to the entry of the Order.



Dated this 31st day of October 2019.

                              Respectfully Submitted,

                              By:     /s/ Shimshon Wexler
                                      1856 Berkeley Mews
                                      Atlanta, GA 30329
                                      (212) 760-2400
                                      (917) 512-6132 fax
                                      swexleresq@gmail.com
 Case 1:18-cv-03066-SJB Document 37 Filed 10/31/19 Page 2 of 2 PageID #: 287




                          CERTIFICATE OF SERVICE

I certify that I electronically filed the Notice of Appeal with the Clerk of the Court
using the CM/ECF system, which automatically issues Notice of Electronic Filing
to all counsel of record.

This 31st day of October 2019.

/s/ Shimshon Wexler
Shimshon Wexler
